Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 1 of 7 PageID #: 109




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 2 of 7 PageID #: 110




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 3 of 7 PageID #: 111




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 4 of 7 PageID #: 112




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 5 of 7 PageID #: 113




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 6 of 7 PageID #: 114




                                                    DEFENDANT'S EXHIBIT 1
Case 2:18-cv-01177 Document 30-1 Filed 03/19/19 Page 7 of 7 PageID #: 115




                                                    DEFENDANT'S EXHIBIT 1
